PER CURIAM:
We have for consideration in this cause in addition to the Referee’s Report, respondent’s Petition for Leave to Resign from The Florida Bar, together with a response thereto filed by The Florida Bar. The Bar supports the resignation petition, having found after investigation that the granting of the petition will not adversely affect the public interest, the purity of the courts or the public confidence in the courts, and that it will not hinder the administration of justice.
Wherefore, upon consideration of the foregoing, the respondent Raymond T. Greene be, and he hereby is, given leave to resign from The Florida Bar effective February 28, 1971.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ., concur.